PER CURIAM.
Defendant contends (and the State concedes) that the offenses charged under Counts 1 and 2 were facets or phases of the same criminal transaction for which a single sentence should have been imposed. Moody v. State, Fla.App.1973, 279 So.2d 909; Lietch v. State, Fla.App.1971, 248 So.2d 203. Accordingly, defendant’s convictions are affirmed but sentences on Counts 1 and 2 are vacated and the cause remanded with directions that defendant be resentenced in accordance with this opinion.
OWEN, C. J., and WALDEN and MAGER, JJ., concur.